Citation Nr: 0735408	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-21 269	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for poor circulation in 
the legs, claimed as secondary to the service-connected 
diabetes mellitus.

3.  Entitlement to service connection for a cardiac disorder, 
claimed as secondary to the service-connected diabetes 
mellitus.

4.  Entitlement to service connection for erectile 
dysfunction (ED), claimed as secondary to the service-
connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from February 1966 to 
February 1969, including a period in the Republic of Vietnam.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In July 2007, a Travel Board hearing was held at the RO 
before the undersigned Acting Veterans Law Judge, who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The appellant served in Vietnam from November 22, 1966, 
through December 5, 1967, in the 572nd Transportation 
Company.  According to the Vietnam Order of Battle, this unit 
was one of five medium truck companies that belonged to the 
7th Transportation Battalion which in turn was part of the 
48th Transportation Group.  VA treatment records reflect that 
the appellant has been diagnosed with PTSD.

The appellant testified at his July 2007 Travel Board hearing 
that, when he was first in Vietnam, he performed the duties 
of a convey truck driver and not those of a cook.  He 
described driving a 5-ton truck to deliver supplies to combat 
units and coming under enemy fire in the process.  He 
described an incident in June 1967, in which a member of his 
unit, a friend, was killed in an explosion while they were 
traveling in different trucks in the same convoy.  He also 
described an ammunition dump explosion during his first few 
weeks at Long Bien with an attempt by the enemy to infiltrate 
the camp.

Corroboration of stressors may be a part of an official 
military record.  In claims for service connection for PTSD, 
such as the appellant's, credible supporting evidence that 
the claimed in-service event actually occurred cannot be 
provided by medical opinion based on post-service 
examination.  Moreau v. Brown, 9 Vet. App. 389, 394-96 
(1996).  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.

In this case, it does not appear that the RO took any steps 
to corroborate the appellant's description of his duties 
while he was in Vietnam.  No service performance evaluations 
are of record as the appellant's complete service personnel 
record has not been associated with the claims file; in 
addition, no unit records have been associated with the 
claims file.  

In Daye v. Nicholson, 20 Vet. App. 512 (2006) the Court 
chastised VA for not securing and reviewing the history of 
the appellant's unit for possible alternative sources of 
evidence of combat or stressors.  As in that case, there is 
insufficient information in this matter to ascertain whether 
reasonable efforts have been undertaken to find the relevant 
records to document the appellant's whereabouts/duties at the 
time of the described stressors.

The appellant should be offered an opportunity to provide 
additional specific information that would permit searches 
regarding stressors.  The appellant should be asked if he has 
remembered any more details, particularly names of 
individuals wounded or killed, and he should be reminded that 
he can also provide statements by individuals who served with 
him that include more particular details.

Turning to the appellant's secondary service connection 
claims, he testified at his July 2007 Board hearing that he 
had been prescribed nitroglycerin tablets for a heart 
condition and that the use of that medication prevented him 
from using Viagra.  Review of the VA medical treatment 
records in the claims file reveals that the appellant was 
prescribed nitroglycerin for chest pain while he was in a VA 
facility in May 2006.  A VA treatment note dated in June 2006 
indicates a clinical assessment that included heart disease.  

The RO denied the appellant's claim because no diagnosis of 
any heart condition was found by the RO.  This denial was 
issued without the benefit of a medical examination despite 
the fact that the appellant has been treated with medication 
for a cardiac condition which may or may not be associated 
with his diabetes mellitus.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

During his July 2007 Board hearing, the appellant reported 
receipt of recent treatment at a VA facility and indicated 
that he was informed that his claimed conditions were related 
to his diabetes disability.  These records, as well as all 
other relevant treatment records, should be obtained and 
associated with the claims file.

The evidence of record at this time does not delineate 
whether or not the appellant's claimed right and left leg 
poor circulation, cardiac disease and ED are related to the 
service-connected diabetes.  

Judicial interpretation of the matter of secondary service 
connection as embodied in 38 C.F.R. § 3.310 requires 
consideration of whether the service-connected disability 
either causes or aggravates another condition.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation).  The RO has 
not yet completely discussed the theory of secondary service 
connection.  This must be addressed on remand.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2007) is completed.  

In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claims for 
direct and secondary service connection 
and of what part of such evidence he 
should obtain and what part the Secretary 
will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also Charles v. Principi, 
16 Vet. App. 370, 373-374 (2002).  The 
appellant should be told to submit all 
pertinent evidence he has in his 
possession.

2.  Obtain outpatient records from the 
VAMC Nashville and the outpatient 
clinic in Chattanooga for the period 
from December 2006.

3.  The appellant should be provided with 
another opportunity to offer any 
additional details concerning stressors, 
particularly the time periods reflecting 
the occurrence of mortar or rocket attacks 
or other attacks; the locations of said 
attacks; the names of individuals injured 
or killed; "buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during his 
military service; and any other 
information which could be used to 
substantiate the claim.

4.  After the appellant's response 
regarding stressors is received, the 
AMC/RO should send a copy of the veteran's 
DD 214 and service personnel records with 
his unit assignment (572nd Trans Co. under 
the 7th Transportation Battalion) and a 
copy of this remand to the United States 
Army and Joint Services Records Research 
Center (JSRRC), or any other appropriate 
agency for verification of the alleged 
stressful events in service.  

Specifically, the AMC/RO should request 
unit histories and diaries for the months 
when the veteran alleged exposure to 
mortar or rocket attacks, for example, 
from December 1, 1966, through March 30, 
1967, as well as documents relating to the 
circumstances surrounding the June 13, 
1967, death of S. E. Denton.  

The appellant's performance evaluations 
for the period he was in Vietnam should 
also be obtained and duty rosters for his 
unit should be sought. 

5.  The veteran should be afforded an 
appropriate examination with respect to 
the claims secondary to diabetes 
mellitus.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner(s) in 
conjunction with the examination(s).  All 
necessary tests should be conducted and 
the examiner(s) should review the results 
of any testing prior to completion of the 
report. The examiner should consider the 
information in the claims file and the 
data obtained from the examination and 
render an opinion as to the following:

(a) whether the veteran has a 
clinically documented circulatory or 
neurologic disorder of the lower 
extremities, a cardiac disorder, or 
ED.

(b) whether, based on what is 
medically known about causes or 
possible causes of the claimed 
pathology, including cardiac 
disease, ED, peripheral neuropathy 
and peripheral vascular disease, any 
such pathology was caused or 
aggravated by the veteran's diabetes 
mellitus.

A rationale should be provided for all 
opinions expressed.

6.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

Specific attention is directed to the 
examination report(s).  If any report 
does not include all test reports, 
special studies or fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions 
requested, the report must be returned to 
the examiner(s) for corrective action.

7.  Thereafter, the AMC/RO should 
readjudicate the direct and secondary 
service connection claims.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Pentecost v. 
Principi, 16 Vet. App. 124 (2002) and 
Allen v. Brown, 7 Vet. App. 439 (1995).

8.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

